FILED
                          FOR PUBLICATION                    MAR 25 2013

                                                         MOLLY C. DWYER, CLERK
              UNITED STATES COURT OF APPEALS              U .S. C O U R T OF APPE ALS




                      FOR THE NINTH CIRCUIT



ESTATE OF HENRY BARABIN;             No. 10-36142
GERALDINE BARABIN, personal
representative,                      D.C. No. 2:07-cv-01454-RSL

         Plaintiffs - Appellees,
                                     ORDER
 v.

ASTENJOHNSON, INC.,

         Defendant - Appellant.



ESTATE OF HENRY BARABIN;             No. 11-35020
GERALDINE BARABIN,
                                     D.C. No. 2:07-cv-01454-RSL
         Plaintiffs - Appellees,

 v.

ASTENJOHNSON, INC.,

         Defendant,

 and

SCAPA DRYER FABRICS, INC.,

         Defendant - Appellant.
                                                                                Page 2

KOZINSKI, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Christen did not participate in the deliberations or vote in this case.